Citation Nr: 1703111	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  06-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.
		

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the VA RO in Cleveland, Ohio, which denied the Veteran's claim for entitlement to service connection for a right knee injury.  This claim was subsequently transferred to the Waco, Texas, RO.

This claim was remanded by the Board for further development in July 2010, July 2013, and February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is needed prior to the adjudication of this claim.

The issue on appeal was remanded by the Board most recently in February 2016 in order to obtain a VA medical opinion.  Specifically, the Board requested that an opinion be provided as whether it is at least as likely as not that the Veteran's right knee disability was incurred during or caused by his period of active military service.  The Board also explicitly requested that the examiner consider and discuss the Veteran's in-service right knee complaints, to specifically include the January 1975 and June 1976 complaints. 

In May 2016, the same examiner who provided the May 2015 VA opinion rendered an additional addendum opinion.  Specifically, the examiner determined that, at this time, it is less likely than 50 percent as likely as not that the Veteran's right knee disability was incurred in or caused by his period of active service.  The examiner noted that the right knee complaints specified in the service treatment records were a pre-induction hematoma as a result of a fall as noted in the Induction Evaluation, and the presence of Osgoode-Schlatter's disease that appears to have resolved spontaneously.  As such, there is no apparent history of trauma to the right knee that currently has osteoarthritis changes.  As these changes are in this case genetically pre-disposed or a condition of the Veteran's life, in the absence of any documented right knee trauma whilst in service, the opinion as noted above was rendered.

While the examiner discussed the Veteran's pre-induction hematoma and the presence of Osgoode-Schlatter's disease in service, the examiner specifically noted that there was no apparent history of trauma to the right knee, failing to discuss the January 1975 trauma to the knee and the June 1976 fall and injury to his right knee, as requested in the February 2016 Board remand.  As such, the Board must regrettably remand this issue once again for further clarification regarding the etiology of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the May 2016 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was incurred during or caused by his period of active military service.  In providing this opinion, the examiner should consider and discuss the Veteran's in-service right knee complaints, to specifically include the January 1975 and June 1976 complaints of trauma. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

